Title: Enclosure: Samuel Culper to Major Benjamin Tallmadge, 22 January 1779
From: Culper, Samuel
To: Tallmadge, Benjamin



No. 7
Sir
Jany 22. 1779

Your No. 4 came to hand, And observed the Contents. Your approbation of my Intelligence is highly pleasing to me. I Shall use my best endevours to Serve you and think I am under good advantages to do it. I cannot give you any Incouragement about makeing any Incursion on L. Island with Small parties. I know not of any Officer So detached from his Corps that a Small Party might Surprise him, I must Informe you that Continentall Money will not Serve me; It is much lower here now than it was Some time ago, It now Sells for 15 p. C., Priced current See Separate⟨.⟩ The danger I apprehended of miscairage mentiond in my last was owing to my freinds fear (the Enemy lately being very Strict) but hath bene no disservice, As nothing Material transpired in the Interim, Except the Storme did Some damge to the Shiping. The Mail that arived mentioned in my last brought nothing Material that I Could lerne. Within few days have had an opportunity of Safely Visiting allmost every Quarter of the Enemy have had two agreeable Tours with good Company to Kings Brige Spent Some time at Genl Tryons Quarters and treated with respect, Tryon Said the War was almost at an end, and that Peace Would be made in Urope. I do not in the leas[t] doubt it but in two Month Amarican Independence will be Acknowledged by Britan; I Could not discover any thing different from what I have heretofore informed you of except the 44 Regn. is there and think now you have Certainly got an account of every Regn. on the Two Islands I Shall betwixt now and the Midle of march give you a new account of the Genl and Regn. on the three Islands—the Cork Fleet Consisted of 28 Ships, Sailed under Convoy of the Maria Friget & the Notinham East Indiaman and about Christmas they were Separated by a violent Gale of Wind and have bene ever Since the 10 Instant Continualy droping in togather with Some Ships from Hallifax and Some Comeing up from Staten Island that made it So difficult although upon the Spot I Cannot Certainly determin how [many] hath arived but fully beleive their ⟨mutilated⟩ Missing Perhaps Eight or ten. They have Such a Supply of Provision now that they Will not Suffer[.] their is a Fleet from Engld dayly expected with near 5000 Barrels of flour Mostly Private Property which will all help to Serve them that you need not have any hopes of Starveing them out now the English Papers Say the French & Spanish Fleets hath Joyned and gone against Gibralter amounting to Seventy five Sail of the line and many other Such favourable accounts their is about 40 or 50 Troops With baggage and Woman that was left as gards at Hempsteed & Jerico on their March to South Hampton—It is Suspectd their is an expedition on foot Perhaps to make Some little Incursion into the Country for to plunder We dayly now expect the kings Speech Shall forward it asson as it arives and wish it may be favourable in the mean time I remain your most Obt Hl. Servt
Samuel Culper